DETAILED ACTION
Status of the Application
This Office Action is the second action on the merits and is a notice of allowability. The Examiner acknowledges receipt of Applicant’s amendment, including amended claims and arguments/remarks, filed 5/4/2021 in response to Office Action (non-final rejection) mailed 2/5/2021. 
Claims 51-74 were previously pending. With Applicant’s filing of 5/4/2021 Claims 51, 59, 70, 71, and 73 are amended, Claim 58 is cancelled, and Claims 52-57, 60-69, 72, and 74 are as previously presented. Presently Claims 51-57 and 59-74 are pending and are examined herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 5/4/2021, with respect to Claims 51-74 have been fully considered and are persuasive. The prior art rejections of Claims 51-74 are withdrawn. 

Allowable Subject Matter
Claims 51-57 and 59-74 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent Claims 51 and 70 are allowable because the recited limitations that the mechanical manipulator comprises an end effector for engaging with the build substrate and/or object, the end effector is positionable such that raising of the build platform causes the object and/or build substrate to be attached to the end effector, and subsequent movement of the end effector tilts the object, when taken with the claims as wholes, have not been shown or reasonably suggested by the prior art. Depending claims 52-57 and 59-69 are allowable as depending from an allowable base claim.
Independent Claim 71 is allowable because the recited limitations that the coupling members are positioned or positionable such that raising of the build platform in the build sleeve with the object and/or 
A close prior art reference of record Abe discloses an apparatus for additively manufacturing a 3D object (powder bed fusing apparatus), the apparatus comprising a layer formation device, an irradiation device, and a build chamber for accommodating the powdery layer-forming unit therein. A powdery layer is formed at a predetermined thickness on a build platform that is vertically movable within an enclosed space by a cylinder by supplying and leveling powdery material on the build platform with the use of a leveling blade. A powdery material that has overflowed a powder tank is supplied on a build substrate mounted on the build platform by the leveling blade, thus forming a working plane, and a laser beam from the irradiation device is then irradiated on a desired portion of the powdery layer to sinter it, thereby forming a sintered layer, and the build platform is lowered by a predetermined length and another powdery layer is formed onto the previous layer. A build sleeve defines a build volume, and the build platform is movable within the build sleeve. Removal of the shaped object is by a mechanical manipulator. Abe does not disclose mechanical manipulator arranged to engage with the object and/or a build substrate, to which the object is attached, to tilt the object in a raised position above the working plane such that powder is freed from the object and deposited at a location above the working plane and/or into the build volume, and further does not disclose the mechanical manipulator comprises an end effector for engaging with the build substrate and/or object, the end effector is positionable such that raising of the build platform causes the object and/or build substrate to be attached to the end effector, wherein subsequent movement of the end effector tilts the object.
A close prior art reference of record Donovan discloses a break-out device for removing powder from an additively manufactured article, the break-out device comprising a mechanical manipulator, including a build platform configured to hold a build substrate at a distal end thereof. The break-out device further comprises a first actuator that is configured to angle the build plate holder relative to gravity, and a second actuator configured to rotate the build plate about a central axis, thus the object is rotated about two axes. The break-out device allows for a build substrate to be placed on the build platform after an Donovan does not disclose that the coupling members are positioned or positionable such that raising of the build platform in the build sleeve with the object and/or build substrate mounted thereon, when the build sleeve is received in the space within the break-out module, causes the coupling members to engage the object and/or build substrate
An updated search of the relevant prior art failed to turn up any other prior art references which anticipated or could be used individually or in combination to set forth a prima facie case of obviousness, and upon which to base a prior art rejection for claims reciting these limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lawrence D. Hohenbrink Jr. whose telephone number is 571-270-5549.  The examiner can normally be reached Monday - Friday, 7:00 am to 3:00 pm Eastern Time U.S.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LAWRENCE D. HOHENBRINK, JR./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743